Fourth Court of Appeals
                                   San Antonio, Texas
                                         January 9, 2020

                                      No. 04-18-00865-CV

                           IN RE THE COMMITMENT OF M.A.C.

                  From the 175th Judicial District Court, Bexar County, Texas
                                Trial Court No. 2017CI23282
                      Honorable Catherine Torres-Stahl, Judge Presiding


                                         ORDER
        On July 17, 2019, we abated this Anders appeal to the trial court for appointment of new
counsel to prepare and file an appellant’s brief on the merits. A supplemental clerk’s record
containing the trial court’s order appointing Ms. Judith Wemmert as new appellate counsel was
filed. On August 23, 2019, we reinstated the case and ordered appellant’s brief due on or before
September 23, 2019. On October 18, 2019, neither a brief nor a motion for extension had been
filed, and we ordered appellant’s counsel to file appellant’s brief in this appeal no later than
November 1, 2019. On November 12, 2019, appellant filed a motion to extend the deadline to
file a brief. We granted appellant’s motion and extended the deadline for appellant to file his
brief to December 6, 2019, with no further extensions absent extraordinary circumstances. To
date, neither the brief nor a motion for extension of time to file the brief has been filed. On
December 12, 2019, we notified appellant’s counsel of the deficiency, and ordered her to
respond by December 23, 2019, with a reasonable explanation for failing to timely file
appellant’s brief. We have received no response.

       Pursuant to Rule 38.8(a)(2) of the Texas Rules of Appellate Procedure, we abate this case
to the trial court and ORDER the trial court to conduct a hearing to answer the following
questions:

       (1) Does appellant desire to prosecute his appeal?

       (2) Is appellant indigent? If appellant is indigent, the trial court shall take such measures
as may be necessary to assure the effective assistance of counsel, which may include the
appointment of new counsel.

        (3) Has appointed or retained counsel abandoned the appeal? Because sanctions may be
necessary, the trial court should address this issue even if new counsel is retained or substituted
before the date of the hearing.
        The trial court may, in its discretion, receive evidence on the first two questions by sworn
affidavit from the appellant. The trial court shall, however, order the appellant’s counsel to be
present at the hearing.

        The trial court is further ORDERED to file supplemental clerk’s and reporter’s records in
this court, no later than February 7, 2020, which shall include: (1) a transcription of the hearing
and copies of any documentary evidence admitted, (2) written findings of fact and conclusions of
law, and (3) recommendations addressing the above enumerated questions. All appellate filing
dates are ABATED pending further orders from this court.




                                                     _________________________________
                                                     Rebeca C. Martinez, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 9th day of January, 2020.



                                                     ___________________________________
                                                     Michael A. Cruz,
                                                     Clerk of Court